Citation Nr: 1410746	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  10-33 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 20 percent prior to July 19, 2006, and in excess of 40 percent on and after July 19, 2006, for the residuals of disc surgery at L5-S1.

2.  Entitlement to a higher initial disability rating in excess of 20 percent for a neurological deficit to the left lower extremity.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from July 1996 to November 1999.  He currently resides in Germany.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the RO in Pittsburgh, Pennsylvania, Foreign Cases Division, which granted a temporary total rating due to the need for convalescence for the residuals of disc surgery at L5-S1 from December 7, 2007 until April 1, 2008, denied an increased disability rating for the residuals of disc surgery at L5-S1 in excess of 40 percent for the remainder of the rating period on appeal, denied an increased disability rating in excess of 20 percent for a neurological deficit to the left lower extremity, and denied a TDIU.

In May 2007 the RO issued a rating decision that considered an increased disability rating for all the Veteran's service-connected disabilities, granted service connection for a neurological deficit to the left lower extremity, and denied a TDIU.  No notice of disagreement (NOD) was filed concerning this decision.  In October 2007, the Veteran sent VA what appeared to be a claim for an increased disability rating for both his spinal and neurological disabilities, and for a TDIU.  Along with the request, the Veteran sent new and material lay evidence concerning these issues.  As the evidence was received within one year of the May 2007 rating decision, a readjudication was required, so finality did not attach to the May 2007 rating decision.  38 C.F.R. § 3.156(b) (2013).  

Rather than readjudicating the May 2007 rating decision, as reflected in an April 2008 rating decision, the RO merely treated the October 2007 submission as a request for a TDIU and an increased disability rating for the service-connected spinal and neurological disabilities.  As new and material evidence (as defined at 38 C.F.R. § 3.156(b)) was received concerning these issues during the one year appeals period commencing from the May 2007 rating decision, the issues of an increased disability rating for the residuals of disc surgery at L5-S1, initial disability rating for a neurological deficit to the left lower extremity, and a TDIU did not become final; therefore, the appropriate time period for consideration of the instant appeal concerns the time period dating from the Veteran's July 2006 increased disability rating and TDIU claim.

The Veteran has appealed from the initial rating assigned for the service-connected neurological deficit to the left lower extremity.  An initial rating appeal is not a claim, but is an appeal from the rating decision(s) that assign the initial rating(s).  In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans' Claims (Court) addressed a similar initial rating appeal and directed that it was specifically not a claim for an increased disability rating.  See also Dingess v. Nicholson, 19 Vet. App. 473 (2006) (recognizing initial rating as one of the elements of a service-connection claim); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (interpreting that separate notification is not required for the "downstream" issue of initial rating); 38 C.F.R. § 3.159(b)(3)(i) (2013) (reflecting that there is no duty to provide VCAA notice upon receipt of a notice of disagreement).

The Board has reviewed the physical claims files and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

An October 2009 letter received by VA, translated from German, from a private medical provider discusses the Veteran's ongoing medical issues, including the disabilities on appeal.  The letter was titled "Medical Attestation for submission to the SOCIAL SECURITY ADMINISTRATION."  There is no other indication in the record that Veteran has applied for or received Social Security Administration (SSA) benefits.  

SSA records are relevant to a claim and VA must obtain them where either (1) there is an SSA decision pertaining to a medical condition related to the one for which the veteran is seeking service connection or (2) there are specific allegations "giv[ing] rise to a reasonable belief" that the SSA records may pertain to the claimed disability.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  Here the SSA records, should any exist, are potentially pertinent as any such SSA claim appears to be related to the issues on appeal.  Accordingly, upon remand, the AMC/RO should attempt to obtain a copy of any decision granting or denying SSA disability benefits and all supporting medical documentation.

An October 2006 letter received by VA, translated from German, from a private medical provider was addressed to the "U.S. Department of Labor, Employment Standards Administration, Office of Workers' Comp Programs" and discussed the Veteran's service-connected spinal disability.  There is some confusion in the record as to whether the Veteran has applied for and/or received workers' compensation benefits.  Upon remand, the AMC/RO should contact the Veteran to find out whether he applied for workers' compensation benefits, and, if so, attempt to obtain a copy of any decision granting or denying workers' compensation benefits and all supporting medical documentation.  38 C.F.R. § 3.159(c)(1) (2013).  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on his claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2013).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As noted above, the Veteran currently resides in Germany.  In March 2008, VA contracted with an examiner in Germany to perform an examination of the Veteran.  A translation of the examination has been associated with the file.  As the instant matter must be remanded to obtain potentially outstanding documents, the Board finds that a new VA examinations of the Veteran's spinal and neurological disabilities would be helpful in assessing the current severity of these disabilities.   Should the examination once again be contracted out to a German examiner, it may be helpful to provide the examiner with a copy of the relevant disability benefits questionnaires (DBQ) to assist him or her in conducting the appropriate tests and rendering the appropriate opinions.

The Veteran's representative has advanced that a remand is order to obtain an examination and opinion to assist VA in determining whether the Veteran is entitled to a TDIU.  In an October 2007 statement, the Veteran advanced that he had been fired from a job in 2006 due to his back condition, and that he was going to have to resign from his current position for the same reason.  The examiner in the March 2008 VA examination report conveyed that the Veteran was no longer able to work and that "because of substantial impairments" the Veteran could "no longer carry out the light activities of his postal service position."  Employment documentation received by VA reflects that the Veteran was terminated from his position as a federal transportation technician due to his "medical condition" in May 2008.  A new VA examination to determine whether the Veteran's service-connected disabilities preclude him from performing substantially gainful employment is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and request that it provide a copy of any SSA decision, should one exist, awarding or denying disability benefits for the Veteran, copies of all medical records upon which any such SSA disability benefit award was based, and copies of any medical records associated with any subsequent disability determinations by the SSA for the Veteran.  If such records are identified but not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2013).

2.  Contact the Veteran and inquire as to whether he applied for worker's compensation benefits, and if so, contact the appropriate agency or individual to obtain a copy of any decision, should one exist, awarding or denying worker's compensation benefits for the Veteran, copies of all medical records upon which any such worker's compensation award was based, and copies of any medical records associated with any subsequent worker's compensation determinations.  If such records are identified but not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e).

3.  Then schedule the Veteran for a VA examination(s) in order to assist in determining the current level of severity of his spinal and left lower extremity neurological disabilities.  The relevant documents in the record should be made available to the examiner(s), who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  If feasible, the examiner may be provided with a copy of the relevant DBQ(s) to assist him or her in conducting the appropriate tests and rendering the appropriate opinions.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.

Residuals of Disc Surgery at L5-S1: 

The examiner should evaluate the Veteran's spinal disability and assess the current severity of the service-connected residuals of disc surgery at L5-S1.  

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.

The examiner should indicate whether the Veteran's spinal disability is so severe so as to result in incapacitating episodes (i.e., episodes in which his adverse symptomatology required bed rest ordered by a physician).  If so, the examiner should comment on the duration and frequency of such incapacitating episodes.

The examiner should comment on any adverse neurological symptomatology caused by the spinal disability, and, if present, if that symptomatology is best characterized as "slight," "moderate," "moderately severe," or "severe."

Neurological Deficit to the Left Lower Extremity:

The examiner should evaluate the current severity of the service-connected neurological deficit to the left lower extremity.  The examiner should identify whether any identified paralysis is complete or incomplete.  If the Veteran has incomplete paralysis, the examiner should offer an opinion as to whether the symptomatology is best characterized as "slight," "moderate," "moderately severe," or "severe."

4.  Then provide a VA examination in order to assist in evaluating the effect of all the service-connected disabilities on the Veteran's employability (the ability to obtain or maintain substantially gainful employment).  Specifically, the VA examiner is directed to provide a medical opinion concerning the extent of functional and industrial impairment resulting from each of the Veteran's service-connected disabilities. 

The medical opinion should address whether the Veteran's service-connected disabilities alone are so disabling as to render his unemployable.  A complete medical, education, and employment history should be taken.  The Veteran's age and the effects of non-service-connected disabilities cannot be factors for consideration in making the determination; however, the effects of treatments and medications used to treat the service-connected disabilities should be considered in the opinion.

A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.

5.  Then readjudicate the Veteran's claim for an increased disability rating for the residuals of disc surgery at L5-S1, an increased initial disability rating for a neurological deficit to the left lower extremity, and entitlement to a TDIU.  If any benefit sought remains denied, the Veteran should be issued a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


